Citation Nr: 0729507	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee pain.

3.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
otitis media.

5.  Entitlement to a compensable evaluation for fibrocystic 
disease of the breast.

6.  Entitlement to a compensable evaluation for 
costochondritis.

7.  Entitlement to service connection for the residuals of a 
tubal ligation to include scars, stretch marks, and a 
reproductive disorder.

8.  Entitlement to service connection for an adjustment 
disorder.

9.  Entitlement to service connection for hearing loss. 

10.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1992 to September 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
January 2005.  At that time, the Board reopened previously 
denied claims for service connection for an adjustment 
disorder and a disability due to a tubal ligation.  The 
reopened issues were then remanded to the RO for de novo 
review, and the remaining issues were remanded for other 
development. 

The Board also remanded the issue of whether or not an appeal 
of a January 2001 rating decision that assigned 10 percent 
evaluations to the veteran's sinusitis and otitis media was 
timely.  Since January 2005, the RO has agreed that the 
appeal was timely.  Therefore, as this issue has resolved in 
the veteran's favor, it is no longer before the Board. 

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in July 2004.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has palpable muscle spasm of the lumbar 
spine, loss of forward flexion and extension with repetitive 
motion, and minimal scoliotic deformity demonstrated on X-ray 
study; she retains more than 30 degrees of forward flexion 
with no evidence of neurologic impairment, listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

2.  The veteran's most recent knee examination shows range of 
motion of no more than 5 degrees of extension and 90 degrees 
of flexion when pain due to repetitious motion is considered, 
without evidence of instability, subluxation, incoordination, 
excess fatigability, or weakness.  

3.  The veteran reports between 2 and 5 non-incapacitating 
episodes of sinusitis a year, with no incapacitating 
episodes. 

4.  The veteran's otitis media is evaluated at the highest 
level provided by the rating schedule without current 
evidence of tinnitus, labyrinthitis, facial nerve paralysis, 
or bone loss of the skull. 

5.  The veteran's fibrocystic disease of the breast does not 
result in any gynecological or urinary impairment, or in a 
disability manifested by a scar. 

6.  The veteran's costochondritis is productive of pain on 
palpation but does not result in any loss of range of motion 
of the shoulders or other functional impairment. 

7.  The veteran does not have a residual disability as a 
result of her tubal ligation.  

8.  The veteran was seen for an adjustment disorder on a 
single occasion early in her military career; uncontroverted 
medical opinion states that there is no relationship between 
the current complaints that began many years after discharge 
and the complaints for which she was treated during service. 

9.  Entitlement to service connection for an eye disability 
was denied in an April 1997 rating decision on the basis that 
the veteran did not have a current eye disability; the 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  

10.  Evidence received since April 1997 does not show that 
the veteran has a current eye disability other than 
refractive error. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for lumbar 
strain have been met; the criteria for an evaluation in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71, Diagnostic Code (DC) 
5295 (2002).  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, Code 5242 
(2006).  

2.  The criteria for separate 10 percent evaluations for 
limitation of left knee flexion and extension have been met; 
but the criteria for higher evaluations on any other basis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2006). 

3.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.97, Code 6510 (2006). 

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.88a, Code 
6200 (2006). 

5.  The criteria for a compensable evaluation for fibrocystic 
disease of the breast have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.117, Code 7628 (2006). 

6.  The criteria for a compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Codes 5003, 5019 
(2006). 

7.  A chronic disability was not incurred in or aggravated as 
a result of a tubal ligation during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).  

8.  A chronic adjustment disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.303.

9.  The April 1997 rating decision which denied entitlement 
to service connection for an eye disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006). 

10.  Evidence received since April 1997 is not new and 
material, and the veteran's claim for service connection for 
an eye disability is not reopened.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The veteran was provided with preadjudication VCAA notice by 
letter dated in October 2002.  This letter told the veteran 
what evidence was needed to substantiate her claims for 
service connection.  The letter asked the veteran to notify 
VA of any evidence she wanted VA to obtain, to tell VA the 
name and address of any person having relevant evidence, and 
to send VA needed evidence.  

An additional VCAA notice letter was provided to the veteran 
in May 2005.  This letter informed the veteran what evidence 
was needed to substantiate her claims for both service 
connection and increased evaluations.  In addition, she was 
informed of what evidence VA would obtain, what evidence she 
should submit, and how VA would assist her in obtaining 
evidence.  Finally, it told her that if she had any evidence 
in her possession that pertained to her claims, she should 
send it to VA.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  The Court further explained that a 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  The May 2005 letter provided the veteran 
with this information in regards to her attempt to reopen her 
claim for service connection for an eye disability.  Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  

The Board is aware that much of the VCAA notification came 
after the initial adjudication of the veteran's claims.  This 
timing deficiency was remedied by the fact that the veteran's 
claims were readjudicated by the RO in August 2006, after 
proper VCAA notice was provided.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The veteran has not been provided with information regarding 
the final two Dingess elements (except that notice as to the 
rating element was essentially provided for the increased 
rating claims).  Despite the inadequate notice provided to 
the veteran on these elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, there will be no degree of disability or 
effective date assigned.  The Board has denied entitlement to 
increased evaluations for many of the veteran's claims.  As 
there will be no new degree of disability assigned or 
effective date, there is no possibility that any prejudice to 
the veteran will result from the failure to provide him with 
this information.  Any failure to notify in regards to the 
portion of this decision that is favorable to the veteran did 
not result in any harm, because no effective dates are being 
set in this decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The January 2005 remand 
ordered the veteran to be provided with pertinent 
examinations, and for the examiners to provide medical 
opinions where necessary.  Furthermore, all relevant 
treatment records were obtained.  The veteran appeared at a 
hearing before the undersigned Veterans Law Judge in July 
2004.  As there is no indication of any outstanding evidence, 
the Board finds that the duty to assist has been met.  

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Lumbar Strain

The evidence shows that entitlement to service connection for 
lumbar strain was established in an April 1997 rating 
decision, effective from September 1996.  A zero percent 
evaluation was assigned to this disability.  This was 
increased to the current 10 percent evaluation in a February 
2003 rating decision, effective from September 2002.  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003, 
69 Fed. Reg. 25,179 (Nov. 19, 2003), citing Landgraf v. USI 
Film Products, 511 U.S. 244 (1994).  In increased rating 
cases such as this one, where the rating criteria is amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise)); see also VAOPGCPREC 7-03; 
VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).  

The veteran was given notice of the change in regulations in 
the August 2006 supplemental statement of the case.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

In this case, the veteran's low back disability was evaluated 
by the RO as 10 percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5295 (2002).  Under the old criteria for 
evaluating disabilities of the spine, DC 5295 provided for 
the evaluation of lumbosacral strain, and stated that a 10 
percent rating was warranted for characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent disability evaluation 
was warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, DC 5295 (2002).

Effective on September 26, 2003, DC 5295 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5237.  Under that rating 
code, lumbosacral strain is to be evaluated under the new 
general rating formula for diseases and injuries of the 
spine.  Furthermore, the Board notes that the most recent 
rating decisions have evaluated the veteran under the rating 
code for degenerative arthritis of the spine.  This 
disability is also evaluated under the general rating formula 
for diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
Code 5242.  

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 30 percent is not warranted under the 
new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis is a condition with which the entire 
thoracolumbar spine is fixed in flexion or extension, 
resulting in several symptoms described in Note 5 of the 
general formula for diseases and injuries of the spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The veteran was afforded a VA examination in October 2002.  
The claims folder was not available for review.  The veteran 
reported her pain was intermittent and nonradiating, but also 
described intermittent numbness of the lower extremities in a 
stocking distribution.  The spine was straight with no 
abnormal curvature.  The paraspinal muscles were exquisitely 
tender to touch with patient reaction out of proportion to 
the force of the touch in all areas of the back.  She had 
flexion to 90 degrees, extension to 30 degrees, and lateral 
bending to 30 degrees on each side with no apparent pain on 
any range of motion.  Repetitive motion did not result in 
additional pain or restricted range of motion.  Sensation was 
equal in both lower extremities.  An X-ray study obtained at 
this time appeared normal.  

At her hearing the veteran testified to having increasing 
back symptoms.

The veteran underwent an additional VA examination of the 
joints in June 2005.  The claims folder was reviewed by the 
examiner.  The veteran reported a history of back pain since 
1994.  She denied having any leg pain or numbness.  She 
currently complained of pain that was intermittent and 
associated with flare-ups that tended to be related to 
sitting, standing, or walking for extended periods.  These 
occurred three or four times a month, and would necessitate 
that she lay down until they ended.  However, she did not 
miss any work due to back pain.  

The veteran grimaced and complained of back and knee pain 
when rising from a seated position.  On palpation, she was 
diffusely tender in the paraspinous region of the lumbar 
spine.  There were no obvious bony deformities.  Forward 
flexion was to 90 degrees and extension was to 10 degrees.  
Repetitive motion decreased this to 80 and zero degrees, 
which she attributed to increased pain and fatigability.  She 
denied any incoordination or weakness, but grimaced during 
the movements.  Lateral motion was to 40 degrees bilaterally 
and remained the same after repetitive motion.  

The veteran could rotate to 30 degrees bilaterally, although 
she reported that this caused her paraspinous spasm to worsen 
and would not do any repetitive rotation movements.  There 
were no fixed deformities of the thoracolumbar spine.  She 
had a normal heel to toe gait, although she did flex forward 
slightly while stating that lumbar pain limited her ability 
to fully extend.  All neurological findings and signs were 
normal, including straight leg raising.  An X-ray study 
revealed minimal scoliotic deformity, with normal vertebral 
heights and disc space height well maintained.  The 
impression of on X-ray was a normal lumbar spine, and the 
overall assessment included chronic lumbar strain.  

An April 2006 addendum to the June 2005 examination repeated 
many of the key findings, and noted that the veteran did have 
some palpable muscle spasms on repetitive motion.  




Analysis

Under the rating code for lumbosacral strain in effect prior 
to September 2003, a 20 percent rating was warranted for 
muscle spasms and unilateral loss of lateral spine motion in 
a standing position.  Muscle spasms with abnormal spinal 
contour warrant a 20 percent evaluation under the new rating 
code.  The most recent examination revealed palpable muscle 
spasms as well as some loss of forward flexion and extension 
with repetitive motion.  While loss of lateral spine motion 
was not documented, the scoliotic deformity, limitation of 
flexion and extension, and muscle spasm approximates the new 
and old criteria for a 20 percent evaluation.  38 C.F.R. 
§ 4.7, 4.21; 38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. 
§ 4.71a, Code 5242 (2006).  

The Board has considered entitlement to an evaluation in 
excess of 20 percent under both the old and new criteria, but 
this is not warranted.  As for the old criteria, there is 
absolutely no evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran retains far 
more than 30 degrees of forward flexion even after repetitive 
motion, which precludes a higher rating under the new 
criteria.  Therefore, entitlement to an evaluation in excess 
of 20 percent is not demonstrated.  See 38 C.F.R. § 4.71a, DC 
5295 (2002); 38 C.F.R. § 4.71a, Code 5242 (2006).

Left Knee

The evidence shows that entitlement to service connection for 
a left knee disability was established in an April 1997 
rating decision, effective from September 1996.  A zero 
percent evaluation was assigned to this disability.  This was 
increased to the current 10 percent evaluation in a February 
2003 rating decision, effective from September 2002.  

The veteran's left knee disability is evaluated under the 
rating codes for both other impairment of the knee and for 
traumatic arthritis.  She receives a single evaluation under 
these codes, which are listed on the rating sheet as 5003-
5257.  

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.  

Any additional limitation of motion due to pain, 
incoordination, excess fatigability, or weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The evidence includes VA treatment records dated August 2002, 
which show that the veteran complained of left knee pain made 
worse on movement.  She described the pain as aching and 
sharp, and said it was a 5 on a scale of 10.  An X-ray study 
completed at this time showed that the bony structures were 
within normal limits with a knot made of incidental bipartite 
patella.  This was considered a normal variant.  The soft 
tissues were within normal limits.  

The veteran was afforded a VA examination in October 2002.  
She complained of instability, stiffness, and pain of the 
left knee beginning in 1994.  She said that her knee had 
occasionally felt unstable, but she denied any falls.  The 
veteran also denied any effect of the knee pain on her 
activities of daily living.  She occasionally wore an over 
the counter elastic brace which she said provided some 
support.  She denied any history of flare-ups or swelling.  
The knee was noted to be without edema, erythema, or heat, 
and no joint effusion was noted.  There was no apparent 
deformity on inspection.  There was flexion of 130 degrees 
and extension to 15 degrees with no apparent pain on these 
ranges of motion.  The McMurray's sign was negative, and no 
joint laxity was noted.  There was no increase in pain or 
decrease in range of motion with repetitive motions.  The 
August 2002 X-ray study was reviewed and noted to be within 
normal limits.  The impression was chondromalacia of the left 
knee without apparent residuals.  

The veteran underwent another VA examination in July 2003.  
She reported good control of her knee pain with medication, 
and that the pain was intermittent and triggered by 
activities such as extended walking or running.  The veteran 
reported flare-ups but could not identify any triggering 
factors.  These would last for about 5 minutes and occurred 2 
or 3 times a week.  She sometime used an elastic brace but 
denied any other assistive devices.  She also denied any 
swelling, heat, redness, or instability of the knee.  She was 
employed in a sedentary job that was not affected by her knee 
disability, and her disability did not cause any interference 
with her usual home or daily activities.  

The veteran ambulated with a slight limp favoring the left 
knee for about 30 to 40 feet, which resolved as she continued 
to ambulate.  There was no edema, erythema, heat, or 
effusion.  She had mild tenderness along the medial 
collateral and lateral collateral ligaments to palpation.  
There was also pain with varus and valgus stress to the knee.  
She did not have joint laxity.  The veteran could extend her 
knee to the neutral position of zero degrees, and could flex 
the knee to 130 degrees with pain at 100 degrees.  Repetitive 
motion did not produce any additional pain, restriction of 
range of motion, or joint fatigability.  The impression was 
chondromalacia of the left knee with residual restriction of 
the range of motion, which was limited to restriction of 
flexion only.  An X-ray study was positive for degenerative 
joint disease of the left knee. 

At her hearing the veteran testified that her knee symptoms 
were worsening.

The claims folder was reviewed by the examiner prior to a 
June 2005 VA examination.  The veteran reported intermittent 
left knee pain that was associated with activity.  She could 
not squat or walk up or down stairs without significant pain.  
The knee seemed to flair up with twisting maneuvers.  The 
veteran reported intermittent swelling in the knee and stated 
that her flare-ups occurred about 3 to 4 times a month.  She 
did not wear a brace.  

Examination of the left knee revealed minimal effusion, and 
there was joint line tenderness to palpation and reproducible 
pain on McMurray test.  Her range of motion was from zero to 
120 degrees, but was significantly diminished with repetitive 
motion to 5 to 90 degrees by pain, as evidenced by grimacing.  
There was no weakness, fatigability, or incoordination on 
repetitive motion.  The ligamentous examination was negative, 
and she was stable to varus/valgus stressing at zero and 30 
degrees.  

The assessment was chronic knee strain, with possible medical 
meniscal tear.  An X-ray study revealed that the joint space 
remained unchanged when compared to July 2003.  There was 
minimal chondrocalcinosis of the lateral meniscus and some 
suggestion of edema.  A magnetic resonance imaging study was 
within normal limits.  The ligamentous structures were 
intact.  There was an accessory ossicle of the inferior 
patella, and a synovial cyst of questionable clinical 
significance.  

Analysis

As previously noted, the veteran's left knee disability is 
evaluated under the rating codes for traumatic arthritis and 
other impairment of the knee.  

All of the VA examinations show that the veteran does not 
have any instability or subluxation of the left knee, and she 
has not reported such symptoms.  The examinations do show 
that the veteran has limitation of motion of the left knee.  

The current examination confirms the previous X-ray finding 
of arthritis in the knee.  The examination showed that she 
had noncompensable limitation of flexion and extension.  
Under VAOPGCPREC 9-2004, she is entitled to separate 10 
percent ratings for those limitations.  Even with 
consideration of functional factors, she does not have 
additional limitation that would warrant a higher evaluation.  
38 C.F.R. §§ 4.40, 4.45.

Sinusitis

The veteran's sinusitis is evaluated under the rating code 
for chronic pansinusitis.  This disability is rated under the 
General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Code 
6510.  

Under this formula, a 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 30 percent 
disabling.  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is rated as 10 
disabling.  Sinusitis that is detected by X-ray only is 
evaluated as zero percent disabling.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97

At the October 2002 VA examination, the veteran reported 
approximately 4 to 5 episodes of sinusitis per year that 
require antibiotic treatment.  She said that these were 
accompanied by sinus headache and sore throat.  The veteran 
used several medications for her sinus problem, which 
provided her with minimal relief.  There was no edema, 
erythema, or heat over the sinuses or on pharyngeal 
examination.  There was tenderness to palpation in the 
bilateral maxillary and frontal areas.  The nares were patent 
without any edema or drainage.  No sinus drainage was noted.  
The impression was perennial allergic rhinitis with chronic 
sinusitis by patient history.  A computed tomography scan 
resulted in an impression of normal, but the findings were 
consistent with allergic rhinitis.  

March 2003 VA treatment records show the veteran complained 
of headaches in the forehead region, intermittent for two or 
three weeks.  These had been present daily for the past two 
weeks, but the veteran denied sinus drainage or pressure.  
August 2003 VA treatment records show that the veteran's 
symptoms included sinus pain.  

The veteran was afforded a VA examination in May 2005 for 
sinus problems.  Her complaints included sinusitis and 
headaches.  She reported sneezing and coughing with seasonal 
variants, worse in the fall, which also involved nasal 
congestion.  She reported being treated with antibiotics two 
or three times a year.  The headaches were described as 
sometimes pressure, sometimes throbbing, and involved nausea, 
vomiting, and scotomata.  There was no clear temporal 
relationship to her sinus problems.  On examination, the 
nares had boggy mucosa, and septal deviation.  The assessment 
included sinusitis, which sounded most consistent with 
seasonal allergic rhinitis.  

At an August 2005 examination, the veteran did not have any 
specific sinus complaints.  She did have a history of 
occasional sinusitis with responds well to over the counter 
treatments.  On inspection, no evidence of sinusitis was 
noted.  The impression was a history of sinusitis, which 
seemed to be sporadic and intermittent without 
incapacitation.  A March 2006 addendum noted that the claims 
folder had been reviewed, but that no changes in the original 
report were warranted.  The doctor noted that the most recent 
examination was essentially within normal limits.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for sinusitis is not demonstrated.  The 
evidence is negative for any incapacitating episodes.  
Instead, the veteran reports between 2 and 5 non-
incapacitating episodes each year.  More than 6 non-
incapacitating episodes a year is required for a 30 percent 
evaluation.  Therefore, as the criteria for a higher rating 
have not been met, the 10 percent evaluation is continued.  
38 C.F.R. § 4.97, Code 6510.  

Otitis Media

The veteran is in receipt of a 10 percent evaluation for 
otitis media.  

The record shows that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma is evaluated as 10 percent 
disabling during suppuration or with aural polyps.  38 C.F.R. 
§ 4.88a, Code 6200.  

The veteran is already in receipt of the highest evaluation 
that can be awarded for this disability.  The note to 
38 C.F.R. § 4.88a, Code 6200 states that hearing impairment, 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull is to be evaluated separately.  The Board notes 
that entitlement to service connection for hearing loss is a 
separate issue on appeal.  Although the veteran gave a vague 
report of tinnitus in November 2000, she denied tinnitus on 
an October 2003 audiology evaluation.  The October 2002 
examination found that the veteran did not have true vertigo.  
There is no other evidence of facial nerve paralysis or bone 
loss.  Therefore, entitlement to separate evaluations for 
these symptoms is not warranted.  

Fibrocystic Disease

The veteran's fibrocystic disease of the breast is evaluated 
under the rating code for benign neoplasms of the 
gynecological system or breast.  These are evaluated 
according to impairment in function of the urinary or 
gynecological systems, or of the skin.  38 C.F.R. § 4.117, 
Code 7628.  

VA treatment records from September 2002 show that the 
veteran had a tender lump of the left breast of one week's 
duration.  There was purulent discharge.  Additional 
September 2002 records state that the veteran was seen for 
evaluation of a breast abscess which had recently been 
incised and drained.  The incision had been closed and was no 
longer draining.  There were occasional sharp pains in the 
area.  The assessment was a breast abscess, resolved.  

The veteran reported increased tenderness and pain in both 
breasts in October 2002.  She reported continued pain in the 
area of the original abscess but no drainage.  On 
examination, the skin changes to the breasts were noted.  
Both were tender to deep palpation.  No masses were found on 
examination.  The impression was fibrocystic breast disease 
with recent breast abscess without apparent residuals.  

A November 2002 pathology report stated that there was a 
specimen of dense fibrous tissue with chronic inflammation.  
The cyst wall was not identified. 

The veteran was afforded a June 2005 gynecological 
examination.  There were no breast masses or discharge noted.  
An April 2006 addendum to this examination noted that the 
claims folder had been reviewed and an abnormal nodule of the 
right side was shown. 

Additional April 2006 VA records show that the veteran 
underwent a needle biopsy of a complex cystic lesion of the 
right breast.  The biopsy report noted benign ducts 
surrounding sclerotic stroma.  

There is no evidence that this disability results in 
impairment of functioning of the urinary or gynecological 
systems, so consideration of urinary or gynecological rating 
codes is not necessary.  The veteran did undergo incision and 
drainage of an abscess, as well as a needle biopsy.  However, 
these sites were noted to have healed well, and scars were 
not visible on examination.  Therefore, in the absence of any 
current impairment, a compensable rating is not warranted.  
38 C.F.R. § 4.117, Code 7628.  

Costochondritis

Entitlement to service connection for costochondritis was 
established in an April 1997 rating decision.  A zero percent 
evaluation was assigned, which currently remains in effect.  

The rating schedule does not contain a code for 
costochondritis.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The veteran's 
disability has been evaluated by analogy to bursitis.  

Bursitis is rated on limitation of motion of the affected 
parts like degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5019.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

The October 2005 VA examination, noted tenderness on 
palpation over the sternum.  However, the veteran retained 
complete range of motion of both shoulders, and there was no 
evidence of any functional impairment as a result of this 
disability.  The effects of pain, weakness, fatigability and 
incoordination have been considered.  However, the veteran's 
only symptom is pain, and the examiner found that there is no 
functional impairment as a result of this disability.  There 
is no X-ray evidence of involvement of more than one joint 
group.  Therefore, entitlement to an increased evaluation for 
costochondritis is not demonstrated.  38 C.F.R. § 4.71a, 
Codes 5003, 5019.  

Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).



Tubal Ligation

The veteran contends that she is entitled to service 
connection for the residuals of a tubal ligation, including 
the residual scars.

The surgery was done at the veteran's request, and there is 
no evidence of any residual disability.  

The service medical records show that the veteran requested 
surgical sterilization in August 1994, and that she underwent 
a bilateral tubal ligation in March 1996.  There is no 
indication of any complications during surgery or recovery.  

The post service medical records include VA treatment 
records, as well as the report of VA gynecological 
examinations conducted in January 1997 and June 2005, and an 
April 2006 addendum to the June 2005 examination.  The 
January 1997 examination noted the history of the tubal 
ligation, but the diagnoses was a normal examination.  

The June 2005 examination was also normal, with no evidence 
of umbilical incisional abnormalities, and a suspicion that 
the area of irritation on the scar was secondary to contact 
type dermatitis from the veteran's clothing.  The April 2006 
addendum was offered after a review of the claims folder.  
The examiner noted that there was no association with the 
veteran's complaints of irritation of the scar with any type 
of gynecological impairment, and no evidence of any previous 
infections of the scar.  A history of infections was denied 
by the veteran.  The examiner stated that veteran would be 
unable to conceive and that she had subjective complaints of 
irritation of the scar.  

The evidence indicates that the veteran underwent tubal 
ligation at her own request.  The Board notes that the usual 
effects of medical and surgical treatment in service having 
the effect of ameliorating diseases or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functional parts or organs will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. §3.306(b)(1).  
The veteran's asymptomatic surgical scar and her inability to 
conceive may not be service connected, as they were the 
expected results of the ameliorating surgery she requested. 

In addition, every examination has been negative for the 
existence of any gynecological disability.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

Therefore, as there is no disability as a result of the tubal 
ligation that was afforded the veteran during service, 
entitlement to service connection may not be established.  

Adjustment Disorder

The service medical records show that the veteran was noted 
to have an adjustment disorder in February 1993.  This 
assessment was made during an examination for chest pain in 
which the veteran began to share some other personal problems 
with the examiner.  The remainder of the service medical 
records are negative for treatment of an adjustment disorder.

The post service medical records include the reports of VA 
examinations conducted in January 1997 and May 2005.  The 
January 1997 VA examination was normal.  The May 2005 VA 
examination found that the veteran had multiple stressors in 
her life with increased symptoms of depression after the 
death of her mother.  She appeared to be having a grief 
reaction.  The diagnosis was adjustment disorder with 
depressed mood.  However, the examiner opined that the 
veteran did not have a psychiatric disorder that was due to 
any disease or injury during service or was otherwise related 
to active duty.  

At her hearing, the veteran testified that she had been 
depressed off and on since 1992.

July 2005 VA treatment records show that the veteran 
continued to be seen for an adjustment disorder and a grief 
reaction.  She was seen again for an adjustment disorder in 
August 2005.  September 2005 records show the veteran was 
seen by a psychiatrist, who diagnosed mild major depression.  
None of the examiners related these findings to active 
service.  

Analysis

Two of the three elements of service connection are 
satisfied.  There is a current diagnosis of adjustment 
disorder and there were findings of adjustment disorder in 
service.

The veteran has provided evidence linking the current 
disability to service through her testimony to a continuity 
of symptomatology.  Her testimony must be weighed against the 
fact that the service medical records show no psychiatric 
complaints or findings for approximately the last three years 
of service, and the fact that there was no finding of a 
psychiatric disability on the first post-service examination 
or for a number of years thereafter.

The initial post service evidence of an adjustment disorder 
is not dated until May 2005, which is more than 12 years 
after she was seen for an adjustment disorder in service.  
The VA examiner opined that the current adjustment disorder 
was unrelated to active service, and noted that the veteran 
had several life stressors and had also recently experienced 
the death of a family member.  No mental health professional 
has linked the current disability to service.

The Board finds the clinical evidence and opinions of a 
mental health professional to be more probative than the 
veteran's testimony during her pursuit of VA benefits.  
Because the most probative evidence is against a link between 
the current adjustment disorder and service, the weight of 
the evidence is against the claim, and it is denied.  
38 U.S.C.A. § 5107(b).

Eye Disability

Service connection for an eye disability was initially denied 
in an April 1997 rating decision.  The veteran was notified 
of this decision in an April 1997 letter.  She did not submit 
a notice of disagreement with this decision within one year 
of receipt of the letter.  Therefore, the April 1997 decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The April 1997 rating decision denied entitlement to service 
connection for an eye disability on the basis that it did not 
currently exist.  Although she was noted to have been treated 
for a trauma to the eye in service, the rating decision 
determined that this had resolved, and that the veteran did 
not have any residual disability as a result of the trauma.  

The evidence received since the April 1997 rating decision 
includes a January 2003 letter from a private optometrist.  
The veteran had reported a trauma to the eye during active 
service, but she could not recall which eye was injured.  The 
assessment was no ocular pathology, and hyperopia with 
astigmatism.  In addition, a hand written note received in 
November 2002 from Pearl Vision notes that the veteran is 
moderately farsighted. 

The evidence received since April 1997 is not material to the 
veteran's claim.  The April 1997 rating decision denied 
entitlement to service connection for an eye disability on 
the basis that there were no current residuals attributable 
to the trauma to the eye for which the veteran was treated in 
service.  Although the November 2002 and January 2003 letters 
demonstrate that the veteran has hyperopia, the Board notes 
that refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

The January 2003 letter specifically states that the veteran 
does not have any ocular pathology, and notes that she cannot 
even recall which eye was injured.  Therefore, as the 
additional evidence fails to demonstrate the existence of a 
current disability, it does not relate to the unestablished 
fact necessary to substantiate her claim, and is not 
material.  38 C.F.R. § 3.156(a).























							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 20 percent evaluation for lumbar strain is 
granted. 

Entitlement to a separate 10 percent evaluation for 
limitation of flexion in addition to the current 10 percent 
evaluation for left knee pain is granted. 

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied. 

Entitlement to an evaluation in excess of 10 percent for 
otitis media is denied. 

Entitlement to a compensable evaluation for fibrocystic 
disease of the breast is denied. 

Entitlement to a compensable evaluation for costochondritis 
is denied. 

Entitlement to service connection for the residuals of a 
tubal ligation to include scars, stretch marks, and a 
reproductive disorder is denied. 

Entitlement to service connection for an adjustment disorder 
is denied. 

New and material evidence to reopen the veteran's claim for 
an eye disability has not been received; her claim is denied. 


REMAND

New VA medical records pertaining to the veteran's claim for 
service connection for hearing loss have been received at the 
RO since the May 2003 statement of the case.  This evidence 
includes both physical examinations of the ears and new 
audiograms.  

Where pertinent evidence is received after issuance of the 
statement of the case, the agency of original jurisdiction is 
required to issue a supplemental statement of the case.  
38 C.F.R. § 19.31(b)(1) (2006).  A supplemental statement of 
the case has not been issued with regard to the hearing loss 
claim.

Accordingly, the case is REMANDED for the following action:

The additional evidence received since 
May 2003 pertaining to the veteran's 
claim for service connection for 
bilateral hearing loss should be 
considered in a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


